             Case 3:17-cv-05227-MJP Document 75 Filed 08/19/19 Page 1 of 13




 1

 2

 3

 4

 5
                                                                The Honorable Marsha J. Pechman
 6                                                               The Honorable Theresa L. Fricke
 7

 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT TACOMA
10
     JUSTIN E. LEWIS,                                  NO. 3:17-cv-5227-MJP-TLF
11
                Plaintiff,                             LCR 37(a)(2) EXPEDITED JOINT
12                                                     MOTION REGARDING DISCOVERY
        v.
13                                                     NOTE ON MOTION CALENDAR:
     RYAN PUGH,                                        August 19, 2019
14
                Defendant.
15

16
                     I.      DEFENDANT’S INTRODUCTORY STATEMENT
17
             Pursuant to Fed. R. Civ. P. 26(c), Defendants move for a protective order exempting the
18
     production of use of force policies that were and are in effect at the prison and exempting
19
     production of video surveillance footage from fixed camera emplacements within the prison.
20
             The policies and related training materials have been produced with redactions. A
21
     privilege log sets out the documents that are involved. The Declaration of Assistant Director
22
     Herzog of the Department of Corrections authenticates the redacted policies and materials.
23
             The production of video footage was addressed with the Court and Mr. Lewis at the time
24
     of the Declaration of Steven DeMars (dkt. no. 53, redacted) and the defendant now offers
25
     additional argument about why further inquiry into the video surveillance should not be had.
26

       LCR 37(a)(2) EXPEDITED JOINT                   1               ATTORNEY GENERAL OF WASHINGTON
                                                                                  Torts Division
       MOTION REGARDING DISCOVERY                                           7141 Cleanwater Drive SW
       NO. 3:17-cv-5227-MJP-TLF                                                  PO Box 40126
                                                                            Olympia, WA 98504-0126
                                                                                 (360) 586-6300
            Case 3:17-cv-05227-MJP Document 75 Filed 08/19/19 Page 2 of 13




 1          Producing to the plaintiff, an active inmate, such policies and related materials or further
 2   information about the video surveillance system could seriously compromise prison security.
 3   See Florer v. Schrum, 2012 WL 2995071 (W.D. Wash. July 23, 2012). Accordingly, Defendants
 4   ask the Court to issue a protective order precluding production. At a minimum, the Court should
 5   review the materials in camera before ordering any production to satisfy itself as to the relevance
 6   of the materials. Only after that should the Court consider production, setting appropriate terms
 7   and conditions to prevent secondary disclosure.
 8                    II.     PLAINTIFF’S INTRODUCTORY STATEMENT
 9          The Plaintiff seeks production of the absolute minimum information necessary to pursue
10   his claim. This is not a public records request, and the arguments by the Defendant about
11   potential future security concerns pale in comparison to the actual question in this case—whether
12   Officer Ryan Pugh violated Mr. Lewis’s constitutional rights by striking him in the face while
13   he was handcuffed behind his back. It is impossible to answer this question without further
14   understanding of the Department of Corrections’ Use of Force Policies, including whether the
15   type of force used by Defendant is ever acceptable and in what situations.
16          Further, Plaintiff deserves a full and fair opportunity to examine whether stationary video
17   surveillance devices recorded the incident—taking the word of Department employees is not
18   enough. Plaintiff deserves an opportunity to ask questions about whether stationary video
19   surveillance could have viewed the incident but were not recording at that time, why they were
20   not recording if that is the case, and whether it is possible a Department employee witnessed the
21   incident live on video that was not recorded. These questions are necessary to investigate
22   whether Department staff could be covering for Officer Pugh, whether video evidence may have
23   been spoliated, whether procedures governing the surveillance of the area in question were
24   ignored.
25          Plaintiff also seeks an Order allowing questions of deponents along these lines. For
26   instance, to ask any officers present during the incident whether they received training in the

       LCR 37(a)(2) EXPEDITED JOINT                     2               ATTORNEY GENERAL OF WASHINGTON
                                                                                    Torts Division
       MOTION REGARDING DISCOVERY                                             7141 Cleanwater Drive SW
       NO. 3:17-cv-5227-MJP-TLF                                                    PO Box 40126
                                                                              Olympia, WA 98504-0126
                                                                                   (360) 586-6300
            Case 3:17-cv-05227-MJP Document 75 Filed 08/19/19 Page 3 of 13




 1   type of force used against Plaintiff and whether it is considered an acceptable use of force in this
 2   situation by department policies.
 3          To avoid a lengthy in camera review by the Court, Plaintiff is offering to view the
 4   documents and video as Attorneys’ Eyes Only at a time and location of Defendant’s choosing.
 5   Plaintiffs’ attorneys will identify specific documents necessary for argument and agree to keep
 6   them strictly confidential, filing any pleadings that cite to confidential information in a sealed
 7   format. Plaintiff respectfully requests this Court to issue an Order on these terms.
 8                                  III.    DISPUTED DISCOVERY
 9          The court is familiar with the details of the incident in question. The case involves Officer
10   Pugh’s use of force on one occasion at Washington Corrections Center in Shelton, Washington
11   (see dkt nos. 61 and 65). The discovery dispute arises from the defendant withholding use of
12   force policies, related materials, and information about video surveillance emplacements under
13   claim of privilege for security. The privilege log that accompanied the initial disclosures of the
14   defendant Ryan Pugh included these items and claims of privilege:
                      DOC POLICY 410.200, USE OF FORCE
15
        00700001-26 DOC restricted policy 410.200, Use of Force,             RCW 42.56.240(1)
16                    revision date 6-23-14.          DOC security
                      information redacted.
17                    WCC OPERATIONAL MEMO, USE OF
                      FORCE
18      00800001-27 Washington Corrections Center Operational                RCW 42.56.240(1)
                      Memorandum, WCC 410.200, Use of Force,
19
                      rev1s10n date 6-24-16. DOC security
20                    information redacted.
                      CONTROL           TACTICS         TRAINING
21                    MATERIALS
        01400001-3    2016 Control Tactics Practical Testing quiz            RCW 42.56.240(1)
22                    sheet.     Test areas and DOC security                 RCW 42.56.250(1)
23                    information redacted.
        01400004-7    DT Written T e s t key. Test questions and             RCW 42.56.240(1)
24                    answers redacted.                                      RCW 42.56.250(1)
        01400008-11 DT Written Test form. Test questions redacted.           RCW 42.56.240(1)
25                                                                           RCW 42.56.250(1)
26

       LCR 37(a)(2) EXPEDITED JOINT                      3               ATTORNEY GENERAL OF WASHINGTON
                                                                                     Torts Division
       MOTION REGARDING DISCOVERY                                              7141 Cleanwater Drive SW
       NO. 3:17-cv-5227-MJP-TLF                                                     PO Box 40126
                                                                               Olympia, WA 98504-0126
                                                                                    (360) 586-6300
             Case 3:17-cv-05227-MJP Document 75 Filed 08/19/19 Page 4 of 13




 1        01400012-      Defense Tactics Manual 2016. DOC security RCW 42.56.240(1)
          141            information redacted; officers' photos redacted. RCW 42.56.250(9)
 2
          01400142-      Prisons Division In-service Control Tactics      RCW 42.56.240(1)
 3        146            2016 training synopsis.          DOC security
                         information redacted.
 4

 5   In addition, fixed camera video footage (not showing the incident; not from the day of the

 6   incident but from the camera that would have been involved if it had been aimed toward the

 7   scene that day) has been withheld. The declaration of DeMars (dkt. no. 53) addresses the

 8   existence of this camera, and the fact that it does not show anything related to the incident

 9   involving Mr. Lewis.

10                                IV.    DEFENDANT’S ARGUMENT

11   A.       USE OF FORCE POLICIES AND RELATED MATERIALS
              The Court has broad discretionary powers to control discovery. Little v. City of Seattle,
12
     863 F.2d 681, 685 (9th Cir. 1988). Upon showing of good cause, the Court may deny or limit
13
     discovery “to protect a party or person from annoyance, embarrassment, oppression, or undue
14
     burden or expense[.]” Fed. R. Civ. P. 26(c); see also GTE Wireless, Inc. v. Qualcomm, Inc., 192
15
     F.R.D. 284, 285–86 (S.D. Cal. 2000). To obtain a protective order, the party resisting discovery
16
     or seeking limitations must, under Rule 26(c), show good cause for its issuance. The moving
17
     party must make a clear showing of a particular and specific need for the order. Blankenship v.
18
     Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975).
19
              The United States District Court for the Eastern District of Washington has indicated its
20
     willingness to apply the cited RCW § 42.56.240(1)’s exemption to civil discovery requests where
21
     the information sought is “essential to effective law enforcement.” Hinkley v. Jessee, 2015 WL
22
     13333944 at *4, n.2. (E.D. Wash. October 7, 2015). The Declaration of Robert Herzog,
23
     submitted herewith, establishes this fact clearly with reasons both with regard to the issues of
24
     use of force policies and training, as well as information about the video surveillance system.
25

26

       LCR 37(a)(2) EXPEDITED JOINT                     4               ATTORNEY GENERAL OF WASHINGTON
                                                                                    Torts Division
       MOTION REGARDING DISCOVERY                                             7141 Cleanwater Drive SW
       NO. 3:17-cv-5227-MJP-TLF                                                    PO Box 40126
                                                                              Olympia, WA 98504-0126
                                                                                   (360) 586-6300
            Case 3:17-cv-05227-MJP Document 75 Filed 08/19/19 Page 5 of 13




 1           In addition, “Federal common law recognizes an ‘official information’ privilege that
 2   extends to the security considerations applicable to correctional facilities.” Whitington v. Sokol,
 3   2008 WL 435277, at * 1 (D.Colo. Feb. 14, 2008) (citing Jackson v. Brinker, 147 F.R.D. 189,
 4   202 (S.D.Ind.1993) (acknowledging the judicial deference due to prison managers in matters of
 5   institutional management); Thornburg v. Abbott, 490 U.S. 401, 415 (1989) (stating that the
 6   legitimacy of the goal of protecting prison security is “beyond question”); Toussaint v.
 7   McCarthy, 801 F.2d 1080, 1104 (9th Cir.1986) (“Courts must accord wide-ranging deference to
 8   prison administration ‘in the adoption and execution of policies and practices that in their
 9   judgment are needed to preserve internal order and discipline and to maintain institutional
10   security’”)).
11           “It should be noted, however, that the official information privilege is not absolute. In
12   determining what level of protection should be afforded by this privilege, courts conduct a case
13   by case analysis, in which the interests of the party seeking discovery are weighed against the
14   interests of the government entity asserting the privilege.” Whitington at *1–2 (citing Soto v. City
15   of Concord, 162 F.R.D. 603, 613 (N.D.Cal.1995)). The Whitington court cited with approval
16   Castle v. Jallah, 142 F.R.D. 618, 622 (E.D.Va. 1992). In that case, an inmate plaintiff also
17   alleged excessive use of force. The Court held that disclosure of confidential department
18   operating policies would jeopardize the security of the institution. That is the same result the
19   Court should reach after applying the appropriate rationale from the cases. The Court should bar
20   production of these sensitive policies and training materials.
21           The information contained in the redacted portions of the policy contain information that,
22   if disclosed, would compromise the safety and security of the staff of the Department of
23   Corrections, as well as the safety of those individuals placed under DOC supervision. Should an
24   un-redacted copy of the policy make its way into the hands of inmates or offenders under DOC
25   supervision, it is foreseeable that attempts to use the policy against a DOC officer which would
26   result in standoffs and “pushing the line” under the policy. This would result in more danger to

       LCR 37(a)(2) EXPEDITED JOINT                      5               ATTORNEY GENERAL OF WASHINGTON
                                                                                     Torts Division
       MOTION REGARDING DISCOVERY                                              7141 Cleanwater Drive SW
       NO. 3:17-cv-5227-MJP-TLF                                                     PO Box 40126
                                                                               Olympia, WA 98504-0126
                                                                                    (360) 586-6300
            Case 3:17-cv-05227-MJP Document 75 Filed 08/19/19 Page 6 of 13




 1   DOC officers as well as to the offenders trying to use the policy in an offensive manner. The
 2   need for confidentiality of these redacted portions for security reasons outweighs the need for
 3   disclosure pursuant to the Federal common law “Official Information Privilege.” See declaration
 4   of Herzog, ¶¶ 3-4, 8-10.
 5          Good cause therefore exists under Fed.R.Civ.P. 26(c) to limit production of this restricted
 6   policy. See, e.g., Fourhorn v. City and County of Denver, 261 F.R.D. 564 (D. Colo. 2009) (court
 7   issued a protective order which prohibited dissemination of jail policies and security information
 8   noting ample case law addressing issued related to jail or prison security and safety).
 9          For these reasons, the un-redacted policy and related materials on Use of Force should
10   not be released to plaintiff. However, should the Court decide to inquire further, an in camera
11   review should take place. Only after the court satisfies itself that the material is relevant should
12   it consider production.
13   B.     VIDEO SURVEILLANCE INFORMATION
14          The Defendant has produced hand held video taken at the time of the incident. The
15   Declaration of Steven DeMars established that no other video existed of the incident. That
16   declaration however was redacted to eliminate sensitive information. See, docket no. 53.
17          The issue of the video surveillance system is addressed in detail in the Declaration of
18   Robert Herzog and the rationale for invoking the security privilege is explained. See Declaration
19   of Herzog, ¶¶ 10-17. This is not a situation where the inmates know the camera locations. The
20   uncertainty and highly confidential nature of that information is explained by Assistant Director
21   Herzog in his declaration. Id.
22          In Florer v. Schrum, this Court was confronted with an identical discovery request from
23   an inmate who likewise had sued DOC in connection with an alleged prison assault. 2012 WL
24   2995071 (W.D. Wash. July 23, 2012). There, despite the fact that it had previously ordered
25

26

       LCR 37(a)(2) EXPEDITED JOINT                      6               ATTORNEY GENERAL OF WASHINGTON
                                                                                     Torts Division
       MOTION REGARDING DISCOVERY                                              7141 Cleanwater Drive SW
       NO. 3:17-cv-5227-MJP-TLF                                                     PO Box 40126
                                                                               Olympia, WA 98504-0126
                                                                                    (360) 586-6300
             Case 3:17-cv-05227-MJP Document 75 Filed 08/19/19 Page 7 of 13




 1
     production, 1 the Court concluded that in light of the serious institutional security concerns raised
 2
     by DOC, production should occur only under significant limitations as specified in its protective
 3
     order. Id.
 4
             Since Florer v. Schrum, Washington courts have spoken on a number of occasions
 5
     regarding the production of prison surveillance video. In Gronquist v. Dep’t of Corr., 177 Wn.
 6
     App. 389, 400-401, 313 P.3d 416 (2013), Washington’s Court of Appeals held that footage
 7
     captured by DOC surveillance systems falls “squarely within” the definition of “specific
 8
     intelligence information” compiled by a penology agency and was thus exempt from disclosure
 9
     under RCW § 42.56.240(1). Despite the broad disclosure mandate under Washington’s Public
10
     Records Act, the court held that nondisclosure was “essential to effective law enforcement” and
11
     denied production. Id. (citing Fischer v. Dep’t of Corr., 160 Wn. App. 722, 727-28, 254 P.3d
12
     824 (2011)). While the plaintiff may argue that DOC’s concerns can be ameliorated by producing
13
     the footage to his counsel, Washington courts have been equally unreceptive to that argument.
14
     See Gaston v. Dep’t of Corr., 4 Wn. App. 2d 1057, 2018 WL 3548392 (2018).
15
                                               V.       CONCLUSION
16
             The Court should enter a protective order and bar further production of any policies or
17
     materials related to training in the use of force. The Court should end the inquiry into the video
18
     surveillance system in this case.
19
             In any event, the Court should not release the un-redacted policy to plaintiff directly.
20
     Instead, if the court is so inclined, an in camera review should take place. If production is
21
     required, the State requests that the policy be released under a protective order and that the policy
22
     only be released to plaintiff’s counsel. Plaintiff, or any other member of the general public,
23
     should not be given a copy of the un-redacted policy. If filed with the court, the policy should
24
             1
                The Court in Florer had already ordered production because DOC had previously failed to meet its burden
25
     of establishing the sensitive nature of the video requested in response to the plaintiff’s prior motion to compel.
     Florer v. Schrum, 2012 WL 925968 at *2-3 (W.D. Wash. March 19, 2012). Here the declaration of Herzog
26   establishes the requisite sensitivity for a protective order.

       LCR 37(a)(2) EXPEDITED JOINT                             7                  ATTORNEY GENERAL OF WASHINGTON
                                                                                               Torts Division
       MOTION REGARDING DISCOVERY                                                        7141 Cleanwater Drive SW
       NO. 3:17-cv-5227-MJP-TLF                                                               PO Box 40126
                                                                                         Olympia, WA 98504-0126
                                                                                              (360) 586-6300
            Case 3:17-cv-05227-MJP Document 75 Filed 08/19/19 Page 8 of 13




 1   be filed under seal. At the conclusion of litigation, any copies of the policy in possession of
 2   Plaintiff’s counsel should be returned to the Department of Corrections or be destroyed.
 3                                VI.     PLAINTIFF’S ARGUMENT
 4          The information sought is essential for the Plaintiff to argue the merits of his claim.
 5   Without this information, the Plaintiff has no context for the Defendant’s conduct or making the
 6   case that the Defendant’s conduct was objectively unreasonable.
 7          [T]he question is whether the officers’ actions are objectively reasonable in light
            of the facts and circumstances confronting them, without regard to their
 8          underlying intent or motivation. This analysis requires balancing the nature and
            quality of the intrusion on a person’s liberty with the countervailing governmental
 9
            interests at stake to determine whether the use of force was objectively reasonable
10          under the circumstances. Among the factors considered are the need for, and the
            severity of, the force applied.
11
     Byrd v. Phoenix Police Dep’t, 885 F.3d 639, 642 (9th Cir. 2018) (citations omitted). The Plaintiff
12
     cannot make this argument in a void. The “facts and circumstances confronting” an officer are
13
     heavily influenced by the information sought by Plaintiff.
14
            “Under the liberal discovery principles of the Federal Rules defendants [are] required to
15
     carry a heavy burden of showing why discovery was denied.” Blankenship v. Hearst Corp., 519
16
     F.2d 418, 429 (9th Cir. 1975). The Defendant cannot meet this heavy burden in the instant case.
17
     Federal Rule of Civil Procedure 26(c)(1) gives the Court broad powers to craft a Protective Order
18
     to suit the needs of the case, including (B) specifying terms, including time and place or the
19
     allocation of expenses, for the disclosure or discovery; and (E) designating the persons who may
20
     be present while the discovery is conducted. This includes the production of materials as
21
     “Attorneys’ Eyes Only” or having the Court conduct an in camera review for relevant evidence.
22
     A.     Defendant Should Produce the Use of Force Policies Unredacted.
23
            To argue Defendant’s actions were objectively unreasonable, Plaintiff must present a
24
     case with knowledge of the force options available to Defendant, whether the type of force
25
     applied in this case is authorized at all, and if so, at what time. “The first factor in determining
26

       LCR 37(a)(2) EXPEDITED JOINT                      8               ATTORNEY GENERAL OF WASHINGTON
                                                                                     Torts Division
       MOTION REGARDING DISCOVERY                                              7141 Cleanwater Drive SW
       NO. 3:17-cv-5227-MJP-TLF                                                     PO Box 40126
                                                                               Olympia, WA 98504-0126
                                                                                    (360) 586-6300
            Case 3:17-cv-05227-MJP Document 75 Filed 08/19/19 Page 9 of 13




 1   whether the force used was excessive is the severity of the force applied.” Tekle v. United States,
 2   511 F.3d 839, 844 (9th Cir. 2007). Plaintiff has no context for assessing the severity of the force
 3   applied because the Defendant has not produced the necessary information.
 4          Officer Pugh stated in his Declaration that he “applied a single impendance strike, a right
 5   elbow to the left cheek of Mr. Lewis’ face” to protect himself. (dkt. no. 46, pg. 3). Defendant
 6   produced a document labeled “00700001_26_410200 06-23-14 REDACTED”, which purports
 7   to contain the use of force policies of the State of Washington Department of Corrections in the
 8   setting of a prison. However, in the section titled “The following are the available force options .
 9   . . ”, the options are redacted. Id. at 00700004. For this reason, there is no way for Plaintiff to
10   know whether the Defendant’s elbow impendance strike is an authorized use of force, let alone
11   a severe one. Further, the sections of the policy titled “Passive Resistance Response”, “Active
12   Resistance Response”, “Intermediate force options include”, and “Force Options Guidelines” all
13   appear to contain lists of when certain types of force are authorized and are all similarly redacted.
14   Without this information, the Plaintiff cannot argue that the severity of the force applied was
15   great or small because there is no basis for comparison. The remaining discovery sought contains
16   similar information.
17          Without this knowledge and context, Defendant can maintain that his use of force was
18   objectively reasonable and intimate that nothing out of the ordinary occurred here based on the
19   “facts and circumstances.” Withholding this information places an unnecessary burden on the
20   Plaintiff to recreate for a jury this comprehensive panoply of action and reaction. Especially
21   when the Plaintiff is an inmate, this burden is prohibitive.
22          Plaintiff also seeks an Order from the Court directing Department employees or former
23   employees to answer questions at deposition that might reveal information contained within
24   these policies. Plaintiff desires to ask Defendant whether an elbow to the face of an inmate was
25   an authorized use of force, without objections. As far as the Defendant’s arguments against
26

       LCR 37(a)(2) EXPEDITED JOINT                      9                ATTORNEY GENERAL OF WASHINGTON
                                                                                      Torts Division
       MOTION REGARDING DISCOVERY                                               7141 Cleanwater Drive SW
       NO. 3:17-cv-5227-MJP-TLF                                                      PO Box 40126
                                                                                Olympia, WA 98504-0126
                                                                                     (360) 586-6300
           Case 3:17-cv-05227-MJP Document 75 Filed 08/19/19 Page 10 of 13




 1   disclosure, the limited security risk posed by answering such limited questions about these
 2   policies weighs heavily in favor of allowing these questions to be answered.
 3           This case involves a constitutional claim that Defendant violated Plaintiff’s constitutional
 4   rights by using excessive force. The Plaintiff deserves to know what guidelines the Defendant
 5   followed, or did not follow, for using force on Plaintiff.
 6   B.      Defendant Should Answer Questions About and Produce Video Surveillance.
 7           In pursing this claim, Plaintiff wishes to determine whether video surveillance exists,
 8   was later hidden, destroyed, intentionally prevented, or whether there could be witnesses to live
 9   video footage that was not recorded. The Defendant asserted privilege to every question intended
10   to pursue these inquiries in Defendant’s Response to Plaintiff’s First Set of Interrogatories and
11   Requests for Production, Interrogatories No. 18 through 21.
12           The Plaintiff cannot simply take the word of Defendant’s coworkers that there is no video
13   footage. It is also difficult to understand how a critical area such as the yard is not monitored by
14   video surveillance at all times (dkt. no. 46, pg. 2). Without answers to whether the area was
15   monitored, but not recorded, or whether there are nearby cameras that were simply out of range,
16   the Plaintiff cannot be satisfied that no video footage exists or should exist but was spoliated.
17   These are not delusional theories so outside the realm of possibility that the Plaintiff should be
18   denied an opportunity to pursue them. They are reasonable inquiries when compared with the
19   gravity of the potential harm. The Government’s interest is not so important as to evade all
20   reasonable inquiry into the excessive use of force of its Officers.
21           Defendant’s citation to Gaston v. State Dep't of Corrections, 4 Wn. App. 2d 1057 (2018)
22   does not have any bearing in this instance. This is not a case involving an inmate, current or
23   former, pursuing a Public Records Act claim. This is a civil rights claim, granting the Court the
24   full powers of the Rules of Civil Procedure to craft discovery orders. Neither is Plaintiff seeking
25   discovery “of the full recording capabilities of those systems” that Washington courts have
26   deemed “critical to [the Department's] effectiveness in the specific setting of a prison.” Id. (citing

       LCR 37(a)(2) EXPEDITED JOINT                       10               ATTORNEY GENERAL OF WASHINGTON
                                                                                       Torts Division
       MOTION REGARDING DISCOVERY                                                7141 Cleanwater Drive SW
       NO. 3:17-cv-5227-MJP-TLF                                                       PO Box 40126
                                                                                 Olympia, WA 98504-0126
                                                                                      (360) 586-6300
           Case 3:17-cv-05227-MJP Document 75 Filed 08/19/19 Page 11 of 13




 1   Fischer v. Washington State Dep't of Corrections, 160 Wn. App. 722, 728, 254 P.3d 824 (2011)).
 2   Plaintiff’s questions are intended to answer only those concerns related to resolving his claim.
 3          The Defendant’s claims are belied by Plaintiff’s willingness to restrict disclosure to
 4   Plaintiff’s attorneys at a time and place of Defendant’s choosing. Similarly, answering questions
 5   in deposition about these matters, if the contents are kept sealed, has little if any potential to
 6   compromise prison security.
 7                               VII.    PLAINTIFFS’ CONCLUSION
 8          There is every reason available to allow Plaintiff to pursue this claim and every
 9   opportunity to protect sensitive information at the same time. Plaintiff respectfully requests the
10   Court to Order Defendant to produce the use of force policies and materials listed above in
11   unredacted form. If necessary, Plaintiff is willing to view these policies, along with video
12   records, at a time and place of Defendant’s choosing.
13          Plaintiff further asks the Court to direct Defendant, and witnesses supplied by Defendant,
14   to answer questions at deposition related to the subjects of this discovery dispute, including use
15   of force policies and video surveillance locations and certain capabilities specified in Plaintiff’s
16   First Set of Interrogatories and Requests for Production, Interrogatories No. 18 through 21.
17   Defendant should also be required to answer these Interrogatories.
18          DATED: August 19, 2019.
19

20                                                By____/s/Dan N Fiorito III________,
                                                    Dan N Fiorito III, WSBA #34009
21                                                  The Law Office of Dan Fiorito III
                                                    844 NW 48th St.
22                                                  Seattle, WA 98107
                                                    dan@danfiorito.com
23
                                                    Counsel for Plaintiff, Justin E. Lewis.
24

25

26

       LCR 37(a)(2) EXPEDITED JOINT                      11              ATTORNEY GENERAL OF WASHINGTON
                                                                                     Torts Division
       MOTION REGARDING DISCOVERY                                              7141 Cleanwater Drive SW
       NO. 3:17-cv-5227-MJP-TLF                                                     PO Box 40126
                                                                               Olympia, WA 98504-0126
                                                                                    (360) 586-6300
           Case 3:17-cv-05227-MJP Document 75 Filed 08/19/19 Page 12 of 13




 1
                                                & By ___/s/Dean Williams__________
 2
                                                     Dean Williams, WSBA #52901
 3                                                   JOHNS MONROE MITSUNAGA
                                                     KOLOUŠKOVÁ, PLLC
 4                                                   11201 SE 8th St. Suite 120
                                                     Bellevue, WA 98004
 5                                                   Williams@jmmlaw.com
                                                     Counsel for Plaintiff, Justin E. Lewis.
 6

 7                                        CERTIFICATION

 8           I certify that the full response by the responding party has been included in this
     submission, and that prior to making this submission the parties conferred to attempt to resolve
 9   this discovery dispute in accordance with LCR 37(a).
10
     DATED: August 19, 2019
11

12                                              ROBERT W. FERGUSON
                                                Attorney General
13

14
                                                s/ Christopher Clay
15                                              CHRISTOPHER CLAY, WSBA No. 30677
                                                Assistant Attorney General
16                                              Office of the Attorney General
                                                PO Box 40126
17                                              Olympia WA 98504-0126
                                                Telephone: (360) 586-6300
18                                              Chris.Clay@atg.wa.gov
                                                Attorneys for Defendant
19

20

21

22

23

24

25

26

       LCR 37(a)(2) EXPEDITED JOINT                    12             ATTORNEY GENERAL OF WASHINGTON
                                                                                  Torts Division
       MOTION REGARDING DISCOVERY                                           7141 Cleanwater Drive SW
       NO. 3:17-cv-5227-MJP-TLF                                                  PO Box 40126
                                                                            Olympia, WA 98504-0126
                                                                                 (360) 586-6300
           Case 3:17-cv-05227-MJP Document 75 Filed 08/19/19 Page 13 of 13




 1                                     CERTIFICATE OF SERVICE
 2
             I hereby declare that on this 19th day of August, 2019, I caused to be electronically filed
 3
     the foregoing document with the Clerk of the Court using the CM/ECF system, which will send
 4
     notification of such filing to the following:
 5

 6    Attorneys for Plaintiff:
 7
      Dan N. Fiorito, III
 8    The Law Office of Dan N. Fiorito, III
      844 NW 48th Street
 9    Seattle, WA 98107
      dan@danfiorito.com
10
      Dean Williams
11
      Johns Monroe Mitsunaga Kolouskova, PLLC
12    11201 SE 8th St. Suite 120
      Bellevue, WA 98004
13    williams@jmmlaw.com
14           DATED this 19th day of August, 2019.
15                                                   ROBERT W. FERGUSON
                                                     Attorney General
16

17                                                   /s/ Christopher Clay
                                                     CHRISTOPHER CLAY, WSBA No. 30677
18                                                   Assistant Attorney General
                                                     Office of the Attorney General
19                                                   Torts Division
                                                     PO Box 40126
20                                                   Olympia, WA 98504-0126
                                                     (360) 586-6428
21                                                   Chris.Clay@ATG.WA.GOV
                                                     Attorneys for Defendant
22

23

24

25

26

       LCR 37(a)(2) EXPEDITED JOINT                      3              ATTORNEY GENERAL OF WASHINGTON
                                                                                    Torts Division
       MOTION REGARDING DISCOVERY                                             7141 Cleanwater Drive SW
       NO. 3:17-cv-5227-MJP-TLF                                                    PO Box 40126
                                                                              Olympia, WA 98504-0126
                                                                                   (360) 586-6300
